Exhibit 10.5

Execution Copy

AMENDMENT TO SEVERANCE AND NONSOLICITATION AGREEMENT

with ALBERT F. MOSCATO, JR.

THIS AMENDMENT (this “Amendment”), effective as of August 10, 2007, by and
between WCI Communities, Inc., a Delaware corporation (the “Company”), and
Albert F. Moscato, Jr. (“Employee”), amends that certain Severance and
Nonsolicitation Agreement, dated as of March 26, 2007, by and between the
Company and Employee, as heretofore amended (the “Severance Agreement”).

In consideration of the mutual covenants contained herein and the continued
employment of Employee by the Company, the parties agree as follows:

1. The Severance Agreement is hereby amended by deleting Section 1(e) thereof in
its entirety and substituting therefor the following:

“‘Good Reason’ means, following a Change in Control: (i) any material reduction
in Employee’s salary below the level of Base Salary or (ii) any material adverse
change in Employee’s duties, title or responsibilities; provided, however, that
Good Reason shall not be deemed to have occurred unless Employee gives WCI
thirty (30) days written notice, and within such thirty (30) day period, the
Company does not restore Employee’s Base Salary or restore Employee to the prior
position, in which event Good Reason shall be deemed to have occurred at the
time of the giving of such written notice. Good Reason shall cease to exist for
an event or condition described in clauses (i) or (ii) above on the 90th day
following its occurrence, unless Employee has given the Company written notice
thereof prior to such date.”

2. The Severance Agreement is hereby amended by adding the following sentence
immediately after the first sentence of Section 2(b) thereof:

“For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the right to receive such installments shall be treated as the
right to receive a series of separate payments, as defined in Treas. Reg.
Section 1.409A-2(b)(2)(iii).”

3. The Severance Agreement is hereby amended by deleting Section 12 thereof in
its entirety and substituting therefor the following:

“12. Legal Fees and Expenses. The prevailing party in any litigation to enforce
the terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys’ fees. If Employee is awarded the right to recover
costs and expenses hereunder, the amount reimbursable in any one calendar year
shall not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of



--------------------------------------------------------------------------------

the year after the year in which the expense was incurred. Employee’s rights
pursuant to this Section 12 shall expire at the end of 20 years after the
effective date of this Agreement and shall not be subject to liquidation or
exchange for another benefit.”

4. The Severance Agreement is hereby amended by deleting Section 17 thereof in
its entirety and substituting therefor the following:

“17. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of Employee’s separation
from service during a period in which he is a Specified Employee (as defined
below), then, subject to any permissible acceleration of payment by the Company
under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

  (a) if the payment or distribution is payable in a lump sum, Employee’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Employee’s death or the first day of the seventh
month following Employee’s separation from service; and

 

  (b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Employee’s separation from service will
be accumulated and Employee’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Employee’s death or the
first day of the seventh month following Employee’s separation from service,
whereupon the accumulated amount will be paid or distributed to Employee and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.”

5. All other provisions of the Agreement shall remain the same.

(signatures on following page)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

WCI COMMUNITIES, INC. By:  

/s/ Jerry L. Starkey

  Jerry L. Starkey   Chief Executive Officer EMPLOYEE

/s/ Albert F. Moscato, Jr.

Albert F. Moscato, Jr.

 

- 3 -